Citation Nr: 1214827	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to service connection for PTSD.  

In January 2010, a videoconference hearing was held before the undersigned Veterans Law Judge.  

In March 2010, the Board remanded the case for additional development.  At that time, the issue was recharacterized as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran's allegations that she was assaulted in January 1986 are not considered credible.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD and bipolar disorder, that is related to active military service or events therein; and there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.  





CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and bipolar disorder, was not incurred or aggravated during service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter provided information regarding how VA assigns disability ratings and effective dates.  The August 2007 rating decision discussed examples of the types of evidence that would help to support a claim based on personal assault and the July 2008 statement of the case set forth the specific regulation pertaining to personal assault cases to include examples of sources other than the service records that may be used to corroborate the Veteran's account of the incident.  The claim was most recently readjudicated in the November 2011 supplemental statement of the case.  

VA has satisfied its duty to assist.  The claims file contains service treatment records, service personnel records, VA medical records, and various private medical records.  Pursuant to the March 2010 remand, the Veteran was asked to identify treatment received from private providers, especially all treatment received in 1994 or 1995 in New Jersey.  To date, the Veteran has not responded to this request.  Also pursuant to the remand, the Veteran was provided VA examinations in September 2010 and October 2011.  The Board acknowledges that the examiners did not supply their curriculum vitae as requested.  The psychological examiner, however, indicated that she was a licensed clinical psychologist employed and credentialed by VA.  The other examinations were conducted by VA medical doctors.  On review, these examinations are considered to sufficiently complaint with the remand request and they are adequate for purposes of evaluating this claim.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Factual Background

Service records show that on examination for enlistment in June 1985, the Veteran denied depression or nervous trouble of any sort.  She was clinically evaluated as psychiatrically normal.  

In July 1985, the Veteran was seen for right leg pain.  She was subsequently seen on various occasions for complaints related to her knees, ankles, and hips.  A November 1985 orthopedic consult found that the appellant was an uncooperative patient exhibiting histrionic personality traits.  The orthopedic examination itself was negative.  

On January 22, 1986, the Veteran was seen for a recheck on her right knee pain.  It was noted that she was seen slow dancing at the club and was being worked hard at work space in response.  This was discussed with the patient and her command supervisor.  She was to stay away from clubs and follow light duty requirements pending an orthopedic consult.  On this same date, it was requested that orders be issued to the Veteran.  It was anticipated that she would depart her Alaska based command on or about February 15, 1986 for transportation to the Naval Hospital in Bremerton, Washington.  

In February 1986, the Veteran was evaluated by the orthopedic department.  Due to multiple somatic complaints, which were apparently not due to any physical disorder, the Veteran was referred to psychiatry for evaluation of chronic pain with a psychologic overlay.  A March 2006 consult report notes that in addition to the noted physical complaints, she also reported loneliness and depression.  She indicated that her problems began in the Navy; however, she reported that she had always had interpersonal problems and trouble asserting herself.  She reported that she had been mistrustful of men since being raped at age 10.  She reported having trouble in the Navy due to her passive nature when dealing with aggressive men.  Psychological testing showed a profile consistent with a person who had difficulty asserting herself or of coping with interpersonal demands except in a meek and submissive way.  The impression was a psychogenic pain disorder.  

The Veteran subsequently underwent a medical board.  An April 1986 report indicates that the Veteran was evaluated as an outpatient at the Bremerton Naval Hospital after being transferred from her duty station in Alaska.  The Veteran admitted to longstanding emotional problems and she dated the onset of current difficulties to July 1985.  At that time, she had a minor accident to her knees during a recruit training drill.  Following boot camp, she was transferred to Alaska where she made several visits to primary care complaining of right hip, knee and ankle pain without physical evidence of injury.  Consequently, she felt anxious and worried that her condition would not improve and she feared a return to full duty because of her feelings of inadequacy and interpersonal difficulty, especially with men.  

She reported that she was raped by an unnamed male adult when she was 10 years old.  She joined the Navy hoping she would mature and get over some of her fears but she reported that she continued to have trouble dealing with aggressive men.  She felt she was easily taken advantage of and this led to many of her difficulties at work.  Previous physical and mental status examinations were discussed.  After an adequate period of observation, evaluation and treatment, the primary diagnosis was conversion disorder, manifested by bilateral hip and knee discomfort, headaches, dizziness, stomach upsets, and some depressive symptoms without any pathological basis to explain them, except in the psychological sphere.  It was the opinion of the medical board that the Veteran was unable to return to full duty by reason of physical disability, that the disability had its onset prior to enlistment, and that it was not aggravated by active military service.  The Veteran was informed of the board's findings and recommendations.  She did not submit a statement in rebuttal.  

In July 1986, the Veteran filed a claim of entitlement to service connection for a nervous condition.  She denied any current treatment.  On VA examination in February 1987, she reported having a "soft fuse" with others since breaking up with her boyfriend.  She described some poor sleep, decreased appetite, and occasional dysthymic thoughts with suicidal features.  She reported that she was sexually abused by her stepfather.  She reported that her primary problems in the Navy were "men and [her] knees."  The Axis I diagnosis was a recurrent dysthymic disorder.  The Axis II diagnosis was histrionic personality traits.  In pertinent part, the examiner stated:

This young female, by her report, had some rather traumatic early sexual experiences with her stepfather.  Undoubtedly, this has helped to shape some of her more histrionic qualities which at present have led to rather destructive relationships with key male figures in her life.  These aborted relationships include those she has with boyfriends as well as significant males she met in the Navy.  There is no reason to believe that any specific circumstances this [V]eteran experienced in her military experience have in any way shaped or can be accountable for her current personality disturbance.  Rather, her predisposition for dysthymic as well as histrionic display were well formed prior to her military experience.   

A December 2004 statement from the Vet Center indicates that the Veteran was seen on multiple occasions beginning in June 2004.  She reported treatment for bipolar disorder but had been off medications for two months.  It was noted that during the initial sessions she seemed to have difficulty providing history, but once she had obtained psychopharmacology service through VA, she seemed to stabilize and was more able to discuss her history.  She reported a history of sexual trauma while stationed in Alaska.  She stated that on Super Bowl Sunday 1986, she was with peers at the enlisted club.  While walking back to her barracks, she reported that she was assaulted and raped by a Marine.  She did not report the rape and thereafter, her assailant reportedly stalked her.  In 1990, she reported being abducted and raped by an unknown man.  The diagnostic impression was PTSD, bipolar I disorder, and eating disorder not otherwise specified. 

VA outpatient records indicate the Veteran was seen for a psychiatric evaluation in August 2004.  At that time, she reported that she was sexually assaulted in the military.  She was assaulted again in 1986 and 1989.  She reported that the assault in the military resurfaced when she spoke to people at the Vet Center.  The physician indicated that the Veteran had a complex history of symptoms with prominent anxiety and depressive features.  She met the criteria for PTSD, and likely agoraphobia as well as an eating disorder.  The physician noted that at this time, she was suffering most from the sequelae of the sexual assaults that she experienced.  

The Veteran was seen at a private hospital in June 2005 for treatment of a bipolar disorder with a history of psychotic symptoms.  Subsequent records show the Veteran was seen for medication evaluations.  A January 2007 record indicates an abusive work setting.  The assessment included a history of bipolar II disorder as well as significant comorbid axis II issues.  A February 2008 record indicates that after an evaluation by VA, she became very distressed and impulsively stopped her medications.  The appellant reported that she had PTSD due to being raped in the Navy, which was being dismissed, and she felt they failed to recognize what had occurred to her.  The physician indicated that they reviewed her symptoms and that the onset of her mood disturbance was associated with bipolar disorder could possibly have been kindled by the assault, but might have developed independently.  

A December 2007 VA record indicates an Axis I diagnoses of severe, recurrent major depression with psychotic features; and rule out PTSD, bipolar disorder, and a disassociative disorder.  

At the January 2010 hearing, the Veteran testified that she was assaulted on January 26, 1986.  After the assault she reported that she stayed in Alaska.  The perpetrator allegedly threatened her so she never said anything.  She was transferred to Bremerton a couple of months after the attacks.  She testified that she first revealed this trauma in 1994 or 1995 to a sexual assault counselor in New Jersey.  When asked whether she was ever sexually assaulted before she came in the service, she responded "no."   

At a September 2010 VA psychological examination, the Veteran related the majority of her psychiatric issues to her service when she was allegedly raped by a Marine.  She reported two assaults since discharge.  In 1994, she alleged that she was kidnapped, assaulted, and traded for drugs.  A third assault allegedly occurred in approximately 1999 when she was assaulted by her boyfriend.  Although she reported three assaults (1986, 1994, and 1999), she reported that she was currently only bothered by the in-service assault.  The Veteran reported that she first saw a therapist after the 1994 assault.  Following extensive discussion of the record, interview, and examination, the Axis I diagnosis was PTSD, bipolar disorder most recent episode depressed with psychotic features, and panic disorder.  

The examiner provided a summary of her findings.  The examiner noted that although there was no evidence in the claims file to support that the Veteran's conversion disorder was the prodromal phase of PTSD or bipolar disorder, it was as likely as not that her conversion disorder was associated with an eventual diagnosis of borderline personality disorder.  The examiner opined that both disorders were unrelated to service and should be classified as preexisting related to early childhood trauma and chaotic family history.  The examiner noted that bipolar depressive symptoms, by the Veteran's own account, predate military service, and began in childhood.  The examiner opined that it was less likely than not that her bipolar disorder was aggravated by service as she reported relatively good functioning after discharge until the 1994 assault.  

The examiner noted that the Veteran believed that all of her issues were related to service, but that the facts of the case make that highly unlikely.  The examiner noted that it was not unreasonable to conclude that given the differences between records from outside providers, who did not mention PTSD, and VA records, which are fully focused on military trauma, that a good portion of her presentation was motivated by secondary gain.  The examiner further noted that even patients with severe PTSD do not experience psychotic symptoms in the manner the Veteran described and that it was suspect that she did not appear to report these symptoms outside of VA.  The examiner further stated that given the number of serious traumas, it was impossible to know for certain the relative contribution of alleged military sexual trauma without resulting to mere speculation.  Given the number of assaults and stressors, the true etiology of reported symptoms was unknowable.  In the examiner's clinical judgment, however, it was likely that the relative contribution of military sexual trauma was a small contributor to overall functional impairment.  

At a September 2010 VA psychiatric examination the Veteran reported that her PTSD symptoms were related to the 1986 assault.  She reported a few other instances of assault.  She stated that around age 9 or 10 she was touched by her stepfather on multiple occasions; around 10 or 11 she was sexually touched by a male peer who was a couple of years older.  She denied any intercourse during any of these incidences.  In 1994, she reportedly was abducted and raped and beaten over a 6 hour period.  She reported another incidence in 2005 when her boyfriend forced himself on her.  She first sought mental health treatment in 1994 and then off and on due to insurance problems.  She reestablished mental health treatment with VA in 2004.  Following examination and review of the records, the examiner indicated that the Veteran did not meet the criteria for PTSD.  The examiner noted that the validity of her reported assault during service had been disputed in the past and there was no possible means to establish its validity.  The appellant did meet the criteria for a dysthymic disorder but not bipolar disorder.  The examiner stated that there was no evidence to suggest that a dysthymic disorder was incurred in or aggravated by military service.  In support of this conclusion, the examiner stated that the Veteran did not seek any treatment until after the 1994 assault, suggesting that she may have been possibly completely symptom free until then.  He further noted that there were multiple factors contributing to the patient's pathology.  Based on a review of the claims file, there was no evidence of in-service pathology.  The diagnosis was dysthymic disorder and anxiety disorder not otherwise specified.  

Due to conflicting diagnoses, an additional examination and opinion was conducted in October 2011.  Regarding premilitary history, the Veteran described herself as outgoing and happy with excellent grades.  She reported having a lot of friends and a couple of boyfriends.  The examiner noted that this account contradicted the medical board report from 1986 in which she claimed she only had one date in high school.  Also, the new report contradicted the September 2010 examination at which time she was quoted saying that school was "difficult in terms of grades and friends" and she was a "loner."  She endorsed physical abuse from her mother and stepfather which gave her scars on her back and consisted of being beaten with a paddle and an extension cord.  She also endorsed sexual abuse during childhood, namely being touched on the playground by an older boy in second grade.  The examiner noted that previous records were inconsistent as to whether she was raped at age 10.  He further noted that the overall assessment of her psychological adjustment progression through the developmental milestones was hard to assess because of inconsistencies between the accounts of her childhood today and those given to other examiners.  She reported that while stationed in Alaska, she was raped, which left her with a scar on her back.  She did not disclose this until 2004.  She reported that the trauma led her to be sick all of the time.  Significant stressors since service included a rape.  The examiner noted that the Veteran claimed her military assault was the primary stressor, and that she discounted the childhood sexual assault and nonmilitary sexual assault.  He noted, however, that she did not seek mental health care until after the nonmilitary assault, making it likely that this was the primary stressor.  

Following discussion of the claims folder and interview and examination, the examiner noted that the Veteran was a poor historian who has told different accounts to different clinicians (e.g., whether the scar on her back was from childhood abuse or a rape in the military, whether she was or was not raped as a 10 year old, whether her childhood was happy or not) and her confusion has led to a number of different diagnoses.  The examiner noted that the pattern of behavior and history she exhibited was most consistent with borderline personality disorder as her primary diagnosis which had led her to be more prone to subsequent disorders such as PTSD, depression, eating disorders, and repeated retraumatization.  He indicated it was difficult to tell the contribution of the military assault to PTSD versus the second rape and childhood sexual abuse.  Although the appellant attributed all of her symptoms to service, several of her responses were clearly tilted in the direction of secondary gain.  Further, she did not seek mental health care after the in-service incident as she did after the subsequent rape; nor, is there objective evidence that the military trauma occurred.  The Axis I diagnosis was depression, chronic PTSD, and panic disorder without agoraphobia.  The Axis II diagnosis was borderline personality disorder.  


Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, including psychoses, if manifested to a compensable degree within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Pursuant to regulation, however, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veteran contends that she is entitled to service connection for a psychiatric disorder, to include PTSD and bipolar disorder.  As discussed, she reports that she was raped and stalked during military service.  By her own statements, she did not report the alleged event and thus, the purported in-service stressor is not documented in her service records.  

The Board acknowledges that personal assault stressors may be corroborated by other sources.  At the hearing, the representative argued that the claimant's feelings of inadequacy and problems with men should have been red flags to the physician.  The representative also noted that the conversion disorder indicated she had a problem and that there were red flags that should have been seen that there was some type of other disorder or something that had occurred to her.  Additionally, it was noted that she transferred duty stations and had to undergo psychiatric evaluation.  

On review, it appears that the Veteran had multiple orthopedic complaints and as such, orders were requested on January 22, 1986 (four days before the alleged assault), for her to transfer to Bremerton so that she could undergo additional orthopedic evaluation.  There is absolutely no evidence indicating that she requested a transfer following the alleged assault.  Service records show that she was seen for a blood pressure checkup on January 27, 1986, i.e., the day following the alleged assault.  There is no indication that she was in any distress at that time and no other complaints were noted.  

Despite numerous clinic visits, a physical cause for her orthopedic complaints could not be found and she was ultimately evaluated by psychiatry.  At that time, she reported being raped during childhood and she appeared to relate her problems with men to that incident.  Depressive symptoms were also noted but these were apparently part of the identified conversion disorder.  Despite extensive evaluation, it is notable that the Veteran did not mention any alleged January 1986 assault.  Service records do not show deterioration in performance following the alleged assault.  

The Veteran submitted various lay statements in support of her claim.  These statements, however, do not discuss behavioral changes during service, but rather, focus on current problems and level of disability.  

On review, the Board does not agree that the Veteran's records contain "red flags" or other "markers" of an in-service assault.  Notwithstanding, the Veteran is competent to report an in-service assault and the Board must consider the credibility of her statements.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

As discussed in the factual background above, the Veteran has been reported a consistent history.  Indeed, the October 2011 examiner pointed out numerous inconsistencies in the Veteran's statements regarding her childhood, etc.  The Board observes that she has reported multiple assaults and the accounts vary.  For example, she told the medical board that she was raped at age 10 by an unnamed adult.  Later, she reported she was sexually abused by her stepfather.  She also reported preservice incidents with her peers.  At her hearing, however, she testified that she was never sexually assaulted before service.  Regarding the alleged post-service abduction and rape, she has provided varying dates.  Significantly, the Veteran's trauma history even appears to vary based on the clinical setting, i.e., the history she reports to private clinicians differs from that which she reports to clinicians at VA or Vet Centers.  On review, the lack of consistent information weighs heavily against her credibility.  

The Veteran's credibility also appears to be affected by self-interest and monetary gain.  In this regard, there was no mention of any in-service traumatic event until many years following discharge.  The appellant did not seek any mental health treatment until after the post-service assault.  Despite this, and an extensive trauma history, the Veteran claims that she is only bothered by the alleged 1986 assault.  The September 2010 examiner indicated that a good portion of the Veteran's presentation was motivated by secondary gain and the October 2011 examiner stated that several of her responses were clearly tilted in the direction of secondary gain.  

Considering the overall evidence, to include the inconsistencies in the Veteran's reported history, as well as evidence of secondary gain, the Board does not find her allegations credible and does not consider the alleged 1986 assault verified.

The claims folder contains extensive medical records and the Veteran has been diagnosed with numerous Axis I disorders including PTSD, bipolar disorder, eating disorder, agoraphobia, major depression, panic disorder, dysthymic disorder, and anxiety disorder.  The claims folder does contain medical evidence indicating the Veteran's PTSD and other psychiatric symptoms or diagnoses are related, at least in part, to the in-service assault.  As discussed, however, the Veteran's statements regarding the alleged 1986 assault are not credible.  Thus, evidence relating current diagnoses to the reported stressor is not considered probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value). 

Regardless of the validity of the claimed stressor, service records clearly show that the Veteran was diagnosed with a conversion disorder and subsequently discharged.  No psychiatric problems were noted at entrance and the Veteran is entitled to the presumption of soundness.  38 C.F.R. § 3.304(b).  The Board acknowledges the medical board's finding that conversion disorder existed prior to service, but does not find it necessary to discuss whether the presumption of soundness has been rebutted as there is no indication of currently diagnosed conversion disorder or any suggestion that currently diagnosed psychiatric disorders are related to same.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  On the contrary, the September 2010 VA examiner indicated there was no evidence to support that conversion disorder was the prodromal phase of bipolar disorder or PTSD.  The September 2010 examiner indicated that it was as likely as not that the conversion disorder was associated with the eventual diagnosis of borderline personality disorder.  As a matter of law personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

On review, the preponderance of the evidence is against finding that any currently diagnosed Axis I psychiatric disorder, to include PTSD and bipolar disorder, is related to active military service or events therein.  The February 1987 examiner indicated that there was no reason to believe that any specific circumstance during military service could be accountable for the Veteran's current personality disturbance.  The September 2010 psychiatric examiner stated there was no evidence to suggest that a dysthymic disorder was incurred or aggravated by service and there was no evidence of in-service pathology.  As noted above, the medical evidence relating current diagnoses to the alleged in-service assault are not considered probative.  

The evidence of record does not show a compensably disabling psychosis within one year following discharge from active duty.  Hence, entitlement to presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  

It is evident that the appellant is disabled.  The Board, however, finds that her reports of in-service assault are not credible.  The preponderance of the competent and most probative evidence is against finding that her variously diagnosed psychiatric disabilities are a result of active military service.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


